                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 RAHEEM DASHEEN JACKSON,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-77

        v.

 JANET M. DELOACH, et al.;

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's August 29, 2019 Report and Recommendation, (doc. 9), to which Plaintiff has filed not

filed objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 9), as

the opinion of the Court and DISMISSES Plaintiff’s Complaint WITH PREJUDICE. The

Court DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 28th day of October, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
